Exhibit 10.1



 

 

 

 

FIRST PULASKI NATIONAL CORPORATION



2007 EQUITY INCENTIVE PLAN



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

   

Tab

Section 1.

 Purpose.

 1

Section 2.

 Definitions.

 1

Section 3.

 Administration.

4

Section 4.

 Shares Available For Awards.

 5

Section 5.

 Eligibility.

 5

Section 6.

 Stock Options And Stock Appreciation Rights.

 6

Section 7.

 Restricted Shares.

 7

Section 8.

 Performance Awards.

 8

Section 9.

 Non-Employee Director Awards.

 8

Section 10.

 Provisions Applicable To Covered Officers And Performance Awards.

 9

Section 11.

 Termination Of Employment.

 10   

Section 12.

 Change In Control and Potential Change in Control.

 10   

Section 13.

 Amendment And Termination.

10  

Section 14.

 General Provisions.

 10   

Section 15.

 Term Of The Plan.

 13   



--------------------------------------------------------------------------------

FIRST PULASKI NATIONAL CORPORATION

2007 EQUITY INCENTIVE PLAN



Section 1.    

Purpose.



        This plan shall be known as the "First Pulaski National Corporation 2007
Equity Incentive Plan" (the "Plan"). The purpose of the Plan is to promote the
interests of First Pulaski National Corporation, a Tennessee corporation (the
"Company"), its Subsidiaries and its shareholders by (i) attracting and
retaining key officers, employees, and directors of, and consultants to, the
Company and its Subsidiaries and Affiliates; (ii) motivating such individuals by
means of performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its shareholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
"performance-based compensation" under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.



Section 2.

    Definitions.



        As used in the Plan, the following terms shall have the meanings set
forth below:



        (a)

"Affiliate" shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity's outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.



        (b)

"Award" shall mean any Option, Stock Appreciation Right, Restricted Share Award,
Performance Award or other award granted under the Plan, whether singly, in
combination or in tandem, to a Participant by the Committee (or the Board)
pursuant to such terms, conditions, restrictions and/or limitations, if any, as
the Committee (or the Board) may establish or which are required by applicable
legal requirements.



        (c)

"Award Agreement" shall mean any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.



        (d)

"Bank" shall mean First National Bank of Pulaski.



        (e)

"Board" shall mean the Board of Directors of the Company.



       (f)

"Cause" shall mean, (i) a felony conviction of a Participant or the failure of a
Participant to contest prosecution for a felony, or (ii) a Participant's willful
misconduct or dishonesty, which is directly and materially harmful to the
business or reputation of the Company or any Subsidiary or Affiliate.



        (g)

"Change in Control" shall mean, unless otherwise defined in the applicable Award
Agreement, any of the following events:



(i)

any person or entity, including a "group" as defined in Section 13(d)(3) of the
Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or any
employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company's securities having 35% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or



--------------------------------------------------------------------------------

(ii)

as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor Company or entity entitled to vote generally in the election of the
directors of the Company or such other Company or entity after such transaction
are held in the aggregate by the holders of the Company's securities entitled to
vote generally in the election of directors of the Company immediately prior to
such transaction; or



(iii)

during any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company's shareholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.



        (h)

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.



        (i)

"Committee" shall initially mean the entire Board and at such times as the Board
is serving as the Committee, all references to the Committee shall be references
to the Board. Upon approval by the Board, the Committee may mean the Nominations
and Compensation Committee of the Board or such other committee as the Board may
so designate, so long as such committee shall be composed of not less than two
Non-Employee Directors, at least two of whom shall be (i) a "non-employee
director" for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder,
(ii) an "outside director" for purposes of Section 162(m) and the regulations
promulgated under the Code. To the extent that compensation realized in respect
of Awards is intended to be "performance based" under Section 162(m) of the Code
and the Committee is not comprised solely of individuals who are "outside
directors" within the meaning of Section 162(m) of the Code, the Committee may
from time to time delegate some or all of its functions under the Plan to a
committee or subcommittee composed of members that meet the relevant
requirements.



        (j)

"Consultant" shall mean any consultant to the Company or its Subsidiaries or
Affiliates.



        (k)

"Covered Officer" shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a "covered employee" of the
Company within the meaning of Section 162(m); provided, however, that the term
"Covered Officer" shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a "covered employee" with respect to
the current taxable year of the Company and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a "covered employee" with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid or
vested.



        (l)

"Director" shall mean a member of the Board.



      (m)

"Disability" shall mean, unless otherwise defined in the applicable Award
Agreement, disability as determined under the Bank's Group Long Term Disability
Insurance Plan.



       (n)

"Employee" shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.



       (o)

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.



      (p)

"Fair Market Value" with respect to the Shares, shall mean, for purposes of a
grant of an Award as of any date, (i) the closing sales price of the Shares on
the Nasdaq stock market, or any other such exchange on which the shares are
traded, on such date, or in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported or (ii) in the event there is no public market for the Shares on such
date, the fair market value as determined, in good faith, by the Board or
Committee in its sole discretion.



page 2

--------------------------------------------------------------------------------

       (q)

"Immediate Family" means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.



       (r)

"Incentive Stock Option" shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.



       (s)

"Non-Qualified Stock Option" shall mean an option to purchase Shares from the
Company that is granted under Sections 6 or 9 of the Plan and is not intended to
be an Incentive Stock Option.



        (t)

"Non-Employee Director" shall mean a member of the Board who is not an officer
or employee of the Company or any Subsidiary or Affiliate.



        (u)

"Option" shall mean an Incentive Stock Option or a Non-Qualified Stock Option.



        (v)

"Option Price" shall mean the purchase price payable to purchase one Share upon
the exercise of an Option.



        (w)

"Participant" shall mean any Employee, Director, Consultant or other person who
receives an Award under the Plan.



        (x)

"Performance Award" shall mean any Award granted under Section 8 of the Plan.



       (y)

"Person" shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.



         (z)

"Potential Change in Control" shall mean, unless otherwise defined in the
applicable Award Agreement, the happening of any one of the following:



(i)

the approval by shareholders of an agreement by the Company, the consummation of
which would result in a Change in Control of the Company as defined in paragraph
(g) hereof; or



(ii)

the acquisition of beneficial ownership, directly or indirectly, by any entity,
person or group (other than the Company or a Subsidiary or any Company employee
benefit plan (including any trustee of such plan acting as such trustee)) of
securities of the Company representing 5% or more of the combined voting power
of the Company's outstanding securities and the adoption by the Committee of a
resolution to the effect that a Potential Change in Control of the Company has
occurred for purposes of this Plan.



        (aa)

"Restricted Share" shall mean any Share granted under Sections 7 or 9 of the
Plan.



        (bb)

"Retirement" shall mean, unless otherwise defined in the applicable Award
Agreement, Normal or Early Retirement. "Normal Retirement" means retirement from
active employment with the Company and any Subsidiary or Affiliate on or after
age 65. "Early Retirement" means retirement, for purposes of this Plan with the
express consent of the Company at or before the time of such retirement, from
active employment with the Company and any Subsidiary or Affiliate prior to age
65, in accordance with any applicable early retirement policy of the Company
then in effect or as may be approved by the Committee.



        (cc)

"SEC" shall mean the Securities and Exchange Commission or any successor
thereto.



        (dd)

"Section 16" shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.



        (ee)

"Section 162(m)" shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.



page 3

--------------------------------------------------------------------------------

        (ff)

 "Shares" shall mean shares of the common stock, $1.00 par value, of the
Company.



        (gg)

"Stock Appreciation Right" or "SAR" shall mean a stock appreciation right
granted under Sections 6 or 9 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value on the date of exercise over the Fair Market Value on the date of
grant.



        (hh)

"Subsidiary" shall mean any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.



        (ii)

"Substitute Awards" shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.



Section 3.

    Administration.



        3.1

Authority of Committee. The Plan shall be administered by the Committee (which
initially shall be the Board), and if not the Board, shall be appointed by and
serve at the pleasure of the Board; provided, however, with respect to Awards to
Non-Employee Directors, all references in the Plan to the Committee shall be
deemed to be references to the Board. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority in its discretion to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights or
other matters are to be calculated in connection with Awards; (iv) determine the
timing, terms, and conditions of any Award; (v) accelerate the time at which all
or any part of an Award may be settled or exercised; (vi) determine whether, to
what extent, and under what circumstances, Awards may be settled or exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended; (vii) determine whether, to what
extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (viii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (ix) except to the extent
prohibited by Section 6.2, amend or modify the terms of any Award at or after
grant with the consent of the holder of the Award; (x) establish, amend, suspend
or waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan, subject to the exclusive authority
of the Board under Section 13 hereunder to amend or terminate the Plan. The
exercise of an Option or receipt of an Award shall be effective only if an Award
Agreement shall have been duly executed and delivered on behalf of the Company
following the grant of the Option or other Award.





        3.2

Committee Discretion Binding. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary or Affiliate, any
Participant and any holder or beneficiary of any Award.



        3.3

Delegation. Subject to the terms of the Plan, the Committee's charter and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Subsidiary or Affiliate, or to a Committee of such
officers or managers, the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to or to cancel, modify or waive
rights with respect to, or to alter, discontinue,



page 4

--------------------------------------------------------------------------------

suspend or terminate Awards held by Participants who are not officers or
directors of the Company for purposes of Section 16 or who are otherwise not
subject to such Section.

Section 4.

Shares Available For Awards.



        4.1

Shares Available. Subject to the provisions of Section 4.2 hereof, the stock to
be subject to Awards under the Plan shall be the Shares of the Company and the
maximum number of Shares with respect to which Awards may be granted under the
Plan shall be 100,000. If, after the effective date of the Plan, any Shares
covered by an Award granted under this Plan, or to which such an Award relates,
are forfeited, or if such an Award is settled for cash or otherwise terminates,
expires unexercised or is canceled or settled without the delivery of Shares or
with the delivery of a reduced number of Shares, then the Shares covered by such
Award, or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of Shares with respect to which Awards may be
granted, to the extent of any such settlement, reduction, forfeiture,
termination, expiration or cancellation, shall again become Shares with respect
to which Awards may be granted. In the event that any Option or other Award
granted hereunder is exercised through the delivery of Shares or in the event
that withholding tax liabilities arising from such Award are satisfied by the
withholding of Shares by the Company, the number of Shares available for Awards
under the Plan shall be increased by the number of Shares so surrendered or
withheld. Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 15,000 Shares.



        4.2

Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares, then the Committee shall in an
equitable and proportionate manner (and, as applicable, in such manner as is
consistent with Sections 422 and 409A of the Code and the regulations thereunder
and with Section 162(m)) either: (i) adjust any or all of (1) the aggregate
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted under the
Plan; (2) the number of Shares or other securities of the Company (or number and
kind of other securities or property) subject to outstanding Awards under the
Plan, provided that the number of shares subject to any Award shall always be a
whole number; (3) the grant or exercise price with respect to any Award under
the Plan; and (4) the limits on the number of Shares that may be granted to
Participants under the Plan in any calendar year; (ii) provide for an equivalent
award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
make provision for a cash payment to the holder of an outstanding Award.



        4.3

Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.



        4.4

Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
issued Shares which have been reacquired by the Company.



Section 5.

Eligibility.



        Any Employee, Director or Consultant shall be eligible to be designated
a Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 9.



Section 6.

Stock Options And Stock Appreciation Rights.



        6.1

Grant. Subject to the provisions of the Plan including, without limitation,
Section 3.3 above and other applicable legal requirements, the Committee shall
have sole and complete authority to determine the Participants to whom Options
and SARs shall be granted, the number of Shares subject to each Award, the
exercise price and the conditions and limitations applicable to the exercise of
each Option and SAR. An Option may be granted with or without a related SAR. A
SAR may be granted with or without a related Option. The Committee



page 5

--------------------------------------------------------------------------------

shall have the authority to grant Incentive Stock Options, and to grant
Non-Qualified Stock Options. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with Section 422 of
the Code, as from time to time amended, and any regulations implementing such
statute. A person who has been granted an Option or SAR under this Plan may be
granted additional Options or SARs under the Plan if the Committee shall so
determine; provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Shares
with respect to which all Incentive Stock Options are exercisable for the first
time by an Employee during any calendar year (under all plans described in of
Section 422(d) of the Code of the Employee's employer corporation and its parent
and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.

        6.2

Price. The Committee in its sole discretion shall establish the Option Price at
the time each Option is granted. Except in the case of Substitute Awards, the
Option Price of an Option may not be less than one hundred percent (100%) of the
Fair Market Value of the Shares with respect to which the Option is granted on
the date of grant of such Option. Notwithstanding the foregoing and except as
permitted by the provisions of Section 4.2 and Section 13 hereof, the Committee
shall not have the power to (i) amend the terms of previously granted Options to
reduce the Option Price of such Options, or (ii) cancel such Options and grant
substitute Options with a lower Option Price than the cancelled Options. Except
with respect to Substitute Awards, SARs may not be granted at a price less than
the Fair Market Value of a Share on the date of grant.



        6.3

Term. Subject to the Committee's authority under Section 3.1 and the provisions
of Section 6.5, each Option and SAR and all rights and obligations thereunder
shall expire on the date determined by the Committee and specified in the Award
Agreement. The Committee shall be under no duty to provide terms of like
duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date such Option or SAR was granted.



        6.4

Exercise.



(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine, subject to Section 6.5 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine.

(b) The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws.

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.

(d) Payment of the Option Price shall be made in cash or cash equivalents, or,
at the discretion of the Committee, (i) by transfer, either actually or by
attestation, to the Company of Shares that have been held by the Participant for
at least six (6) months (or such lesser period as may be permitted by the
Committee), valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, or (ii) by a
combination of such cash (or cash equivalents) and such Shares; provided,
however, that the optionee shall not be entitled to tender Shares pursuant to
successive, substantially simultaneous exercises of an Option or any other stock
option of the Company. Subject to applicable securities laws, an Option may also
be exercised by delivering a notice of exercise of the Option and simultaneously
selling the Shares thereby

page 6

--------------------------------------------------------------------------------

acquired, pursuant to a brokerage or similar agreement approved in advance by
proper officers of the Company, using the proceeds of such sale as payment of
the Option Price, together with any applicable withholding taxes. Until the
optionee has been issued the Shares subject to such exercise, he or she shall
possess no rights as a shareholder with respect to such Shares.

(e) At the Committee's discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.

        6.5

Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if at
the time an Option is otherwise to be granted pursuant to the Plan, the optionee
or rights holder owns directly or indirectly (within the meaning of Section
424(d) of the Code) Shares of the Company possessing more than ten percent (10%)
of the total combined voting power of all classes of Stock of the Company or its
parent or Subsidiary or Affiliate corporations (within the meaning of Section
422(b)(6) of the Code), then any Incentive Stock Option to be granted to such
optionee or rights holder pursuant to the Plan shall satisfy the requirement of
Section 422(c)(5) of the Code, and the Option Price shall be not less than one
hundred ten percent (110%) of the Fair Market Value of the Shares of the
Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.



Section 7.

Restricted Shares.



        7.1

Grant.



(a) Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares shall be granted, the number of
Restricted Shares to be granted to each Participant, the duration of the period
during which, and the conditions under which, the Restricted Shares may be
forfeited to the Company, and the other terms and conditions of such Awards. The
Restricted Share Awards shall be evidenced by Award Agreements in such form as
the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.

(b) Each Restricted Share Award made under the Plan shall be for such number of
Shares as shall be determined by the Committee and set forth in the Award
Agreement containing the terms of such Restricted Share Award. Such agreement
shall set forth a period of time during which the grantee must remain in the
continuous employment of the Company in order for the forfeiture and transfer
restrictions to lapse. If the Committee so determines, the restrictions may
lapse during such restricted period in installments with respect to specified
portions of the Shares covered by the Restricted Share Award. The Award
Agreement may also, in the discretion of the Committee, set forth performance or
other conditions that will subject the Shares to forfeiture and transfer
restrictions. The Committee may, at its discretion, waive all or any part of the
restrictions applicable to any or all outstanding Restricted Share Awards.



        7.2

Delivery of Shares and Transfer Restrictions. At the time of a Restricted Share
Award, a certificate representing the number of Shares awarded thereunder shall
be registered in the name of the grantee. Such certificate shall be held by the
Company or any custodian appointed by the Company for the account of the grantee
subject to the terms and conditions of the Plan, and shall bear such a legend
setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. The applicable Award Agreement will specify whether a
grantee has the right to receive dividends with respect to the Restricted Shares
prior to the lapsing of transfer restrictions. Unless otherwise provided in the
applicable Award Agreement, the grantee shall have all other rights of a
shareholder with respect to the Restricted Shares, including the right to vote
such Shares, subject to the following restrictions: (i) the grantee shall not be
entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the Award Agreement with respect to such Shares; (ii) none of the
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the Shares



page 7

--------------------------------------------------------------------------------

shall be forfeited and all rights of the grantee to such Shares shall terminate,
without further obligation on the part of the Company, unless the grantee
remains in the continuous employment of the Company for the entire restricted
period in relation to which such Shares were granted and unless any other
restrictive conditions relating to the Restricted Share Award are met. Unless
otherwise provided in the applicable Award Agreement, any Shares, any other
securities of the Company and any other property (except for cash dividends)
distributed with respect to the Shares subject to Restricted Share Awards shall
be subject to the same restrictions, terms and conditions as such restricted
Shares.

        7.3

Termination of Restrictions. At the end of the restricted period and provided
that any other restrictive conditions of the Restricted Share Award are met, or
at such earlier time as otherwise determined by the Committee, all restrictions
set forth in the Award Agreement relating to the Restricted Share Award or in
the Plan shall lapse as to the restricted Shares subject thereto, and a stock
certificate for the appropriate number of Shares, free of the restrictions and
restricted stock legend, shall be delivered to the Participant or the
Participant's beneficiary or estate, as the case may be.



Section 8.

Performance Awards.



        8.1

Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not limited to
Restricted Shares), (ii) valued, as determined by the Committee, in accordance
with the achievement of such performance goals during such performance periods
as the Committee shall establish, and (iii) payable at such time and in such
form as the Committee shall determine.



        8.2

Terms and Conditions. Subject to the terms of the Plan and any applicable Award
Agreement, the Committee shall determine the performance goals to be achieved
during any performance period, the length of any performance period, the amount
of any Performance Award and the amount and kind of any payment or transfer to
be made pursuant to any Performance Award, and may amend specific provisions of
the Performance Award; provided, however, that such amendment may not adversely
affect existing Performance Awards made within a performance period commencing
prior to implementation of the amendment.



        8.3

Payment of Performance Awards. Performance Awards may be paid in a lump sum or
in installments following the close of the performance period or, in accordance
with the procedures established by the Committee, on a deferred basis.
Termination of employment prior to the end of any performance period, other than
for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made. A Participant's rights to any
Performance Award may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered or disposed of in any manner, except by will or the laws
of descent and distribution, and/or except as the Committee may determine at or
after grant.



Section 9.

Non-Employee Director Awards.



        9.1

The Board may provide that all or a portion of a Non-Employee Director's annual
retainer, meeting fees and/or other awards or compensation as determined by the
Board, be payable (either automatically or at the election of a Non-Employee
Director) in the form of Non-Qualified Stock Options and/or Restricted Shares.
The Board shall determine the terms and conditions of any such Awards, including
the terms and conditions which shall apply upon a termination of the
Non-Employee Director's service as a member of the Board, and shall have full
power and authority in its discretion to administer such Awards, subject to the
terms of the Plan and applicable law.



        9.2

Subject to applicable legal requirements, the Board may also grant Awards to
Non-Employee Directors pursuant to the terms of the Plan, including any Award
described in Sections 6 or 7 above.



Section 10.

Provisions Applicable To Covered Officers And Performance Awards.



        10.1

Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as "performance-based compensation" for



page 8

--------------------------------------------------------------------------------

purposes of Section 162(m), Performance Awards granted to Covered Officers shall
be subject to the terms and provisions of this Section 10. Accordingly, unless
otherwise determined by the Committee, if any provision of the Plan or any Award
Agreement relating to such an Award does not comply or is inconsistent with
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements, and no provision shall be
deemed to confer upon the Committee discretion to increase the amount of
compensation otherwise payable to a Covered Officer in connection with any such
Award upon the attainment of the performance criteria established by the
Committee.

        10.2

The Committee may grant Performance Awards to Covered Officers based solely upon
the attainment of performance targets related to one or more performance goals
selected by the Committee from among the goals specified below. For the purposes
of this Section 10, performance goals shall be limited to one or more of the
following Company, Subsidiary, operating unit, business segment or division
financial performance measures:



(a) earnings or book value per Share

(b) net income;

(c) return on equity, assets, capital, capital employed or investment;

(d) earnings before interest, taxes, depreciation and/or amortization;

(e) operating income or profit;

(f) operating efficiencies;

(g) the ratio of criticized/classified loans to capital;

(h) allowance for loan losses;

(i) the ratio of non-performing loans to total loans;

(j) the ratio of past due loans greater than 90 days and non-accruals to total
loans;

(k) the ratio of net charge-offs to average loans;

(l) after tax operating income;

(m) cash flow(s);

(n) total revenue or revenues per employee;

(o) stock price or total shareholder return;

(p) growth in deposits;

(q) dividends;

> > (r) strategic business objectives, consisting of one or more objectives
> > based on meeting specified cost targets, business expansion and goals
> > relating to acquisitions or divestitures; or

(s) any combination thereof.

        Each goal may be expressed on an absolute and/or relative basis, may be
based on or otherwise employ comparisons based on internal targets, the past
performance of the Company or any Subsidiary, operating unit, business segment

page 9

--------------------------------------------------------------------------------

or division of the Company and/or the past or current performance of other
companies, and in the case of earnings-based measures, may use or employ
comparisons relating to capital, shareholders' equity and/or Shares outstanding,
or to assets or net assets. The Committee may appropriately adjust any
evaluation of performance under criteria set forth in this Section 10.2 to
exclude any of the following events that occurs during a performance period: (i)
asset write-downs, (ii) litigation or claim judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management's
discussion and analysis of financial condition and results of operations
appearing in the Company's annual report to shareholders for the applicable
year.



        10.3

With respect to any Covered Officer, the maximum annual number of Shares in
respect of which all Performance Awards may be granted under Section 8 of the
Plan is 15,000 and the maximum amount of all Performance Awards that are settled
in cash and that may be granted under Section 8 of the Plan in any year is
$250,000.



        10.4

To the extent necessary to comply with Section 162(m), with respect to grants of
Performance Awards, no later than 90 days following the commencement of each
performance period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.



Section 11.

Termination Of Employment.



        The Committee shall have the full power and authority to determine the
terms and conditions that shall apply to any Award upon a termination of
employment with the Company, its Subsidiaries and Affiliates, including a
termination by the Company with or without Cause, by a Participant voluntarily,
or by reason of death, Disability or Retirement, and may provide such terms and
conditions in the Award Agreement or in such rules and regulations as it may
prescribe.



Section 12.

Change In Control and Potential Change in Control.



        The Committee may specify in the applicable Award Agreement at or after
grant, or otherwise by resolution prior to a Change in Control or Potential
Change in Control, that all or a portion of the outstanding Awards shall vest,
become immediately exercisable or payable and have all restrictions lifted upon
a Change in Control or Potential Change in Control.



Section 13.

Amendment And Termination.



        13.1

Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval if such approval is necessary to comply with any
tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to comply.



        13.2

Amendments to Awards. Subject to the restrictions of Section 6.2, the Committee
may waive any conditions or rights under, amend any terms of or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant or any holder or beneficiary
of any Award theretofore granted shall not to that extent be effective without
the consent of the affected Participant, holder or beneficiary.



page 10

--------------------------------------------------------------------------------

        13.3

Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (and shall make such
adjustments for events described in Section 4.2 hereof) affecting the Company,
any Subsidiary or Affiliate, or the financial statements of the Company or any
Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles.



        13.4

Section 409A Compliance. No Award (or modification thereof) shall provide for
deferral of compensation that does not comply with Section 409A of the Code
unless the Committee, at the time of grant, specifically provides that the Award
is not intended to comply with Section 409A of the Code. Notwithstanding any
provision of this Plan to the contrary, if one or more of the payments or
benefits received or to be received by a Participant pursuant to an Award would
cause the Participant to incur any additional tax or interest under Section 409A
of the Code, the Committee may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.



Section 14.

General Provisions.



        14.1

Limited Transferability of Awards. Except as otherwise provided in the Plan, no
Award shall be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, except by will or the laws of
descent and distribution; provided, however, that a Non-Qualified Stock Option
may be transferred by a Participant to a member of the Participant's Immediate
Family or a trust for the benefit of the Participant or a member of his or her
Immediate Family. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.



        14.2

Dividend Equivalents. In the sole and complete discretion of the Committee, an
Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis. All dividend or dividend equivalents which are not paid
currently may, at the Committee's discretion, accrue interest, be reinvested
into additional Shares, or, in the case of dividends or dividend equivalents
credited in connection with Performance Awards, be credited as additional
Performance Awards and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award. The total number of Shares
available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards.



        14.3

No Rights to Awards. No Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards need not be the same
with respect to each Participant.



        14.4

Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.



        14.5

Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award.



page 11

--------------------------------------------------------------------------------

        14.6

Award Agreements. Each Award hereunder shall be evidenced by an Award Agreement
that shall be delivered to the Participant and may specify the terms and
conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement's or document's
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.



        14.7

No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of Options, Restricted Shares or other types of Awards provided for
hereunder.



        14.8

No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate may
at any time dismiss a Participant from employment, free from any liability or
any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.



        14.9

No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.



        14.10

Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Tennessee without giving effect to
conflicts of laws principles.



        14.11

Severability. If any provision of the Plan or any Award is, or becomes, or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.



        14.12

Other Laws. The Committee may refuse to issue or transfer any Shares or other
consideration under an Award if, acting in its sole discretion, it determines
that the issuance or transfer of such Shares or such other consideration might
violate any applicable law or regulation (including applicable non-U.S. laws or
regulations) or entitle the Company to recover the same under Exchange Act
Section 16(b), and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.



        14.13

No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.



page 12

--------------------------------------------------------------------------------

        14.14

No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.



        14.15

Headings. Headings are given to the sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.



Section 15.

Term Of The Plan.



        15.1

Effective Date. The Plan shall be effective as of the date it has been approved
by both the Board and by the Company's shareholders.



        15.2

Expiration Date. No new Awards shall be granted under the Plan after the tenth
anniversary of the Effective Date. Unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award granted hereunder may, and
the authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Award or to waive any conditions or rights
under any such Award shall, continue after the tenth anniversary of the
Effective Date.



page 13